Name: Council Regulation (EEC) No 230/87 of 26 January 1987 on the free supply of intervention stocks of processed cereals to charitable organizations
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  trade policy;  foodstuff
 Date Published: nan

 No L 25/2 Official Journal of the European Communities 28 . 1 . 87 COUNCIL REGULATION (EEC) No 230/87 of 26 January 1987 on the free supply of intervention stocks of processed cereals to charitable organizations State concerned or, if no recognition has been granted in that Member State to such organizations, the Commission  actively involved in individual emergency aid opera ­ tions quantities, to be determined, of common their flour and of durum wheat groats and meal with a view to the free distribution of processed products to those persons most in need affected by the particularly severe weather conditions of the winter of 1986/87. 2. The quantities of basic cereals to be taken from intervention agency stocks shall be determined under rules to be adopted in accordance with the procedure provided for in paragraph 3 . The cereals must be taken over from the intervention agencies by 31 March 1987. 3 . The Commission, in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75, shall adopt implementing rules for this Regula ­ tion, dealing in particular with the processing require ­ ments for the basic products. 4. The intervention agencies concerned shall enter the quantities of wheat supplied in the account specified in Article 4 of Regulation (EEC) No 1883/78 as nil value removals. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organizations of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission, Whereas, in order to mitigate the difficulties resulting from the particularly severe weather conditions of the winter of 1986/87, the cereals stocks held by intervention agencies should be used as a matter of urgency for the supply of flour, groats and meal to charitable organiza ­ tions with a view to the free distribution of food to those persons most in need affected by the said cold spell ; Whereas provisions on accounting procedures for the operation that use the mechanism determined by Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Gurantee Section (3), as last amended by Regulation (EEC) No 1334/86 (4), should be laid down, HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies shall supply free of charge to charitable organizations  recognized by the Member Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (A OJ No L 139, 24. 5. 1986, p. 29. (3) OJ No L 216, 5. 8 . 1978 , p. 1 .h) OJ No L 119, 8 . 5 . 1986, p. 18 .